Citation Nr: 0608498	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  01-02 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for liver disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1986 to April 
1992.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board remanded this case in October 2004.


FINDING OF FACT

The veteran does not currently have a liver disability for 
purposes of service connection. 


CONCLUSION OF LAW

Liver disability was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issue on appeal.  The discussions in 
the rating decision, statement of the case and supplemental 
statements of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in a March 2003 VCAA letter, 
the veteran was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The Board also notes that the March 2003 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised, at page 3, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  On remand, another VCAA letter was sent to 
the veteran in March 2005.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, in May 
1992, the veteran claimed service connection for a liver 
disability, which was denied in an August 1992 rating 
decision.  In March 2003, a VCAA letter was issued.  The VCAA 
letter notified the veteran of what information and evidence 
is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.   

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in March 2003 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to certification of the veteran's claim to 
the Board in August 2004.  The contents of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.   Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the appellant, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment medical records and VA 
examinations.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4) (2005).  No additional 
pertinent evidence has been identified by the claimant.  

On remand, the veteran was afforded a VA examination in 
September 2005.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination report obtained contains 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal. 

Analysis

The veteran is claiming service connection for a liver 
disability.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records indicated that he had 
an elevated liver function enzymes (ALT) reading in service 
in August 1991.  However, there is no diagnosis of any sort 
of liver disability while in service.  An April 1992 service 
exam prior to discharge does not indicate any diagnosis of a 
liver disability while in service.  Further, in his 
contemporaneous medical history, the veteran expressly denied 
any liver trouble.  Nevertheless, a December 1992 letter from 
the Department of Navy informed the veteran of elevated ALT 
readings when he donated blood.  However, hepatitis tests at 
this time were negative. 

A June 1992 VA examination indicated that the veteran had 
asymptomatic abnormal liver enzymes, etiology undetermined.  
He was also diagnosed with asymptomatic hepatocellular 
disease, etiology undetermined.  A June 1993 ultrasound of 
the liver was unremarkable and texture was within normal 
limits. Again, a January 1994 sonogram of the liver was 
within normal limits.  The assessment at this time was that 
the veteran had a fatty liver.  In January 1995, the veteran 
had a liver biopsy where the postoperative diagnosis was rule 
out fatty liver.  VA treatment records from June 1992 to 
approximately January 2000 continued to show elevated liver 
enzymes.  VA treatment records up to January 2004 continued 
to indicate a history of a fatty liver.  

However, an April 2000 VA examiner found that the veteran did 
not have hepatocellular liver disease, but rather had 
congenital Gilbert's syndrome.  He remarked that a 
contemporaneous ultrasound did not show that the veteran had 
a fatty liver.  

Based on this contradiction in medical evidence, the Board 
found that clarification was needed as to whether the veteran 
actually had a liver disability and whether such a disability 
was related to service.  Thus, the Board remanded this issue 
in October 2004 for another VA examination.

The veteran was afforded a VA Examination in September 2005.  
The claims file and medical records were reviewed.  Liver 
function tests were reported to be normal.  All hepatitis 
testing was also normal.  The examiner noted asymptomatic 
fatty liver secondary to obesity, but expressly commented 
that no liver disability was found. 

Therefore, based on the medical evidence, the Board finds 
that service connection for liver disability is not 
warranted.  The veteran claims that his liver disability is 
related to the elevated liver enzymes documented while in 
service.  However, the preponderance of the competent medical 
evidence is against a finding that the elevated liver enzymes 
were indicative of a chronic disability.  The veteran did not 
have a diagnosed liver disability while in service as 
confirmed by his April 1992 discharge examination.  Even 
though VA treatment records have referred to elevated liver 
function tests and a history of a fatty liver; numerous tests 
have never revealed any liver disability.  The April 2000 VA 
examination found that the veteran did not have 
hepatocellular disease or a fatty liver.  Further, the 
September 2005 VA examination report stated that no liver 
disability was found.  The Board believes that significant 
weight should be given to the September 2005 examination 
findings as that examination included a review of the claims 
file as well as specialized testing.  Moreover, that 
examination was conducted for the express purpose of 
ascertaining whether or not the veteran suffers from a 
medically diagnosed liver disability.  The examiner concluded 
that no liver disability was present.  The Court has 
indicated that in the absence of proof of a present 
disability, there can be no valid claim for service 
connection.  See Brammer v. Derwinski, 3 Vet.App. 223 (1992).  
Thus, given the absence of a current diagnosis of liver 
disability, a preponderance of the evidence is against the 
veteran's claim for liver disability.  As the preponderance 
of the evidence weighs against the claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).




ORDER

The appeal is denied. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


